Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitation of an angular velocity sensor comprising a piezoelectric body including a first linear frame in an orthogonal coordinate system xyz including a first and second supported parts disposed linearly symmetrically relative to a symmetrical axis passing in a y-axis direction through a center of the first frame between the first and second supported parts, the first frame including an outer edge extending substantially straight from the first supported part through the symmetrical axis to the second supported part such that the first and second supported parts spaced apart from each other in an x-axis direction; a pair of first drive arms which extend alongside each other from the first frame in the y-axis direction at positions between the first and second supported parts and spaced apart from each other in the x-axis direction; a first detection arm which extends from the first frame in the y-axis direction at a position between the pair of first drive arms in the x-axis direction; a drive circuit which applies voltages of mutually reverse phases to the pair of first drive arms so that the pair of first drive arms vibrate bending to mutually reverse sides in the x-axis direction; a detection circuit which detects signals generated due to bending deformation of the first detection arm; the detection circuit detects the signals generated due to bending deformation in the x-axis direction of the first detection arm; the first frame extends linearly from the center in the positive x-axis direction to the first supported part beyond one of the pair of the first drive arms located at the positive x-axis direction related to the first detection arm; the first frame extends linearly from the center in the negative x-axis direction to the second supported part beyond the other of the pair of the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 








/HELEN C KWOK/Primary Examiner, Art Unit 2861